Citation Nr: 0639286	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-39 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than October 27, 
2003 for special monthly compensation at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the periods from 
June 1974 to April 1984 and from December 1984 to April 1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Evidence in the claims folder indicates that the veteran's 
representative is Disabled American Veterans (DAV); however, 
a copy of the appropriate VA Authorization Form 21-22 does 
not appear to be associated with the claims folder.  

In April 2000 and August 2001 the veteran raised several 
claims to include increased rating claims for skin disorders, 
bronchitis, sinusitis, service connection for irritable bowel 
syndrome, gallbladder, and reflux laryngitis secondary to 
heartburn.  The status of these claims is unclear and the 
Board refers these matters to the RO for appropriate action 
to include clarification from the veteran as to which claims 
he is currently raising.  The veteran in 2005 submitted 
several statements regarding his retirement pay and the Board 
brings this matter to the RO's attention.  

In December 2004 the RO granted the veteran's request for 
waiver of collection on compensation overpayment and thus 
this matter is no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims folder includes a June 2000 Social Security 
Administration (SSA) decision awarding the veteran benefits.  
As the SSA medical records may be pertinent to the issue at 
hand, they need to be obtained and associated with the claims 
folder.  In a February 2004 memorandum, the veteran's 
representative indicated that the veteran's treatment records 
could be obtained from the VA medical facility in San Jose.  
Such records also need to be sought and added to the file.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
these questions are involved in the present appeal and the 
case is being remanded, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) should be provided that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain the veteran's SSA 
records, to include underlying medical 
records associated with the pertinent 
determinations, and include them in the 
claims folder.  

3.  The RO should seek the veteran's 
medical records prior to October 2003 from 
the VA facility in San Jose, CA and add 
them to the file.  

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



